-Appeal from an award of compensation for disability. Claimant was bitten by a cat on May 10, 1944, while engaged in the course of his employment. Although his actual physical injuries were trivial, he developed such a fear of being stricken with rabies that he became psychoneurotic. All questions of fact relative to the diagnosis of phychoneurosis and his consequent disability have been resolved in his favor by the board, and there is evidence to sustain its findings in these respects. The chief complaint of the appellants is that claimant did not give the employer notice of his injuries until after July 1, 1944. The board has found that the employer was not prejudiced by the failure of the claimant to give written notice of injury within the statutory period. We think the finding of the board in this respect is sustained by all the eircumstancGs of the case, especially in view of the fact that there is no evidence to indicate that claimant’s condition could have been alleviated if notice' had been given. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Poster and Russell, JJ., concur; Brewster, J., dissents.